                                                                        Case 2:18-cv-00210-JCM-PAL Document 19 Filed 10/09/18 Page 1 of 3



                                                                         PAUL S. PADDA, ESQ. (NV Bar #10417)
                                                                    1
                                                                         Email: psp@paulpaddalaw.com
                                                                    2    JOSHUA Y. ANG, ESQ. (NV Bar #14026)
                                                                         Email: ja@paulpaddalaw.com
                                                                    3    PAUL PADDA LAW, PLLC
                                                                         4560 South Decatur Boulevard, Suite 300
                                                                    4
                                                                         Las Vegas, Nevada 89103
                                                                    5    Tele: (702) 366-1888
                                                                         Fax: (702) 366-1940
                                                                    6
                                                                    7    Attorneys for Plaintiff

                                                                    8                               UNITED STATES DISTRICT COURT
                                                                    9                                           DISTRICT OF NEVADA
                                                                   10    LA DERRICK RILEY, individually;                     CASE NO.: 2:18-cv-00210-JCM-PAL
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                                                   Plaintiff,
                                                                   12
                               Las Vegas, Nevada 89103




                                                                                vs.
                                                                   13
                                                                         GREYHOUND LINES, INC., a Delaware
                                                                   14
                                                                         Corporation; DOES 1 through 100; and ROE
                                                                   15    ENTITIES A through Z, inclusive;

                                                                   16                              Defendants.
                                                                   17
                                                                                      STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
                                                                   18
                                                                                Plaintiff LA DERRICK RILEY (“Plaintiff”) and Defendant GREYHOUND LINES, INC
                                                                   19
                                                                   20    (“Defendant”), by and through their respective counsel, having reached an agreement to resolve

                                                                   21    all outstanding issues between them, hereby agree to dismiss all claims, with prejudice.
                                                                   22    …
                                                                   23
                                                                         …
                                                                   24
                                                                         …
                                                                   25
                                                                   26    …

                                                                   27    …
                                                                   28


                                                                                                                         1
                                                                        Case 2:18-cv-00210-JCM-PAL Document 19 Filed 10/09/18 Page 2 of 3



                                                                                                             Each party will bear their respective attorneys’ fees and costs.
                                                                    1
                                                                    2    IT IS SO STIPULATED:

                                                                    3
                                                                             Respectfully submitted by:
                                                                    4
                                                                    5        PAUL PADDA LAW, PLLC                                                                                                                                                                                                                                                                                                                                                                                LITTLER MENDELSON, PC

                                                                    6
                                                                                 /s/JoshuaYAng                                                                                                                                                                                                                                                                                                                                                                                       /s/MarcusBSmith
                                                                    7        ___________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ___________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________




                                                                             PAUL S. PADDA, ESQ.                                                                                                                                                                                                                                                                                                                                                                                 ROGER L. GRANDGENETT, ESQ.
                                                                    8        JOSHUA Y. ANG, ESQ.                                                                                                                                                                                                                                                                                                                                                                                 MARCUS B. SMITH, ESQ.
                                                                             4560 South Decatur Boulevard, Suite 600                                                                                                                                                                                                                                                                                                                                                             3960 Howard Hughes Parkway, Suite 300
                                                                    9        Las Vegas, Nevada 89103                                                                                                                                                                                                                                                                                                                                                                             Las Vegas, Nevada 89169
                                                                   10
                                                                             Attorneys for Plaintiff                                                                                                                                                                                                                                                                                                                                                                             Attorneys for Defendant
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                             Dated: October 9, 2018                                                                                                                                                                                                                                                                                                                                                                              Dated: October 9, 2018
                                                                   12
                               Las Vegas, Nevada 89103




                                                                   13
                                                                   14
                                                                   15
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ORDER
                                                                   16     
                                                                   17                                        Based on the parties' foregoing stipulation and good cause appearing, IT IS HEREBY

                                                                   18    ORDERED, ADJUDGED, AND DECREED that THIS ACTION IS DISMISSED with
                                                                   19    prejudice, each side to bear its own fees and costs. The Clerk of Court is directed to CLOSE THIS
                                                                   20
                                                                         CASE.
                                                                   21
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _______________________________________
                                                                   22                                                                                                                                                                                                                                                                                                                                                                                                      THE HONORABLE JAMES C. MAHAN;
                                                                   23                                                                                                                                                                                                                                                                                                                                                                                                      UNITED STATES DISTRICT COURT JUDGE

                                                                   24                                                                                                                                                                                                                                                                                                                                                                                                              October 11, 2018
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Dated: ____________________
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                                                                                                                                                                                                                                                                                                                                                                             2
                                                                        Case 2:18-cv-00210-JCM-PAL Document 19 Filed 10/09/18 Page 3 of 3



                                                                                                        CERTIFICATE OF SERVICE
                                                                    1
                                                                    2           Pursuant to the Federal Rules of Civil Procedure and the Court’s Local Rules, the

                                                                    3    undersigned hereby certifies that on this day, October 9, 2018, a copy of the foregoing document
                                                                    4
                                                                         was served upon all registered parties and their counsel through the Court’s electronic filing
                                                                    5
                                                                         system (CM/ECF).
                                                                    6
                                                                    7
                                                                                                                                             /S/
                                                                                                                             ___________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________




                                                                    8                                                        An Employee of Paul Padda Law, PLLC
                                                                    9
                                                                   10
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                   12
                               Las Vegas, Nevada 89103




                                                                   13
                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                        3
